DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date of Foreign Priority Applications
While Examiner acknowledges receipt of certified copies of papers required by 37 CFR 1.55, Examiner notes that the claims of the instant application are not supported by the foreign priority documents.  In particular, Examiner is unable to find subject matter support in the following foreign applications: CN201710316543.8 and CN201810028304.7.  With regard to foreign application, CN201710461700.4, Examiner is unable to locate a suitable English translation of the document.  An English translation of CN201710461700.4 is required to obtain the priority date associated with said application number.  The effective filing date of the claims is 10 January 2018 because the corresponding foreign application, CN201810024386.8, provides adequate support or enablement for the subject matter of the claims.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 05 November 2019, 05 May 2020, 17 November 2020, and 10 March 2021, were filed after the mailing date of the patent application on 05 November 2019.  The submission is in compliance with the provisions of 37 

Drawings
The drawings, received on 05 November 2019, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 61, 68, and 72 are objected to because of the following informalities:  Said preamble of each claim recite “the following”.  Here, “the following” is not supported by antecedent basis.  Examiner respectfully suggests amending to remove “the following”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 57-75 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Centonza et al. (US 20200382240 A1; hereinafter referred to as “Centonza”).
Regarding Claim 57, Centonza discloses a central unit of a base station in a wireless communication system, the central unit, comprising: 
a transceiver (¶104 & Fig. 10 & Fig. 11, Centonza discloses a network node comprising communication circuitry 520); and 
at least one processor coupled to the transceiver (¶104 & Fig. 10 & Fig. 11, Centonza discloses a network node comprising processing circuitry 510 coupled to the communication circuitry 520) and configured to: 
transmit, to a distributed unit, a configuration instruction message of a radio bearer (¶126-133 & Fig. 3 (Step 4) & ¶101-102 & Fig. 9 (400) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses transmitting, by a Central Unit Control Plane (CU-CP), F1AP UE Context Setup Request) comprising first configuration information of two different tunnels on an interface between the central unit and the distributed unit in order to support a packet data convergence protocol (PDCP) duplication function (¶126-133 & Fig. 3 & ¶101-102 & Fig. 9 (401) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses that the F1AP UE Context Setup Request comprises at least two tunnel identifiers corresponding to two different tunnels between the central unit (CU) and the distributed unit (DU) for configuring PDCP duplication); 
receive a configuration response message returned by a network, wherein the configuration response message (¶126-133 & Fig. 3 (Step 4) & ¶101-102 & Fig. 9 (401) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses receiving, by the CU from the DU, F1AP UE Context Setup Response) comprises second configuration information of the two different tunnels on the interface between the central unit and the distributed unit (¶126-133 & Fig. 3 (Step 4) & ¶101-102 & Fig. 9 (401) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses that the F1AP UE Context Setup Response comprises configuration information indicating tunnel identifiers for tunnels between the CU and the DU); and 
at least one of transmit or receive, to or from the distributed unit, respectively, a data packet of the radio bearer using the two different tunnels (¶126-133 & Fig. 3 (Step 4) & ¶101-102 & Fig. 9 (402) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses transmitting, from the CU to the DU, or receiving, from the DU by the CU, packets using the two different uplink and/or downlink bearer tunnels respectively).
Regarding Claim 58, Centonza discloses the central unit of claim 57.
Centonza further discloses the at least one processor is further configured to, in case that the data packet of the radio bearer configured with the PDCP duplication function is downlink data, transmit the data packet of the radio bearer using one of the two different ¶89| Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses transmitting, by the CU to the DU, duplicate traffic on a first downlink bearer and a second downlink bearer).
Regarding Claim 59, Centonza discloses the central unit of claim 57.
Centonza further discloses the at least one processor is further configured to, in case that the data packet of the radio bearer configured with the PDCP duplication function is uplink data, process, at a PDCP layer, the received data packet of the radio bearer configured with the PDCP duplication function to obtain a PDCP service data unit (SDU) of the radio bearer configured with the PDCP duplication function (¶89| Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses transmitting, to the CU by the DU, duplicate traffic on a first uplink bearer and a second uplink bearer).
Regarding Claim 60, Centonza discloses the central unit of claim 57.
Centonza further discloses the configuration instruction message of the radio bearer further comprises activation information of the PDCP duplication function of the radio bearer (Abstract & ¶138| Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses that a bearer message may comprise an activation indication of packet duplication).
Regarding Claim 61, Centonza discloses the central unit of claim 57.
Centonza further discloses the configuration instruction message of the radio bearer further comprises at least one of the following information: 

at least one of identifier information or configuration information of two logic channels corresponding to the two RLC entities; 
information about a correspondence between the two different tunnels on the interface between the central unit and the distributed unit and the two RLC entities (¶126-133 & Fig. 3 & ¶101-102 & Fig. 9 (401) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses that the F1AP UE Context Setup Request comprises at least two tunnel identifiers corresponding to two different tunnels between the central unit (CU) and the distributed unit (DU) for configuring PDCP duplication); and 
indication information for identifying a duplicated data packet
Regarding Claim 62, Centonza discloses the central unit of claim 57.
Centonza further discloses the first configuration information includes address information for receiving or transmitting, by the central unit, the data packet of the radio bearer (¶126-133 & Fig. 3 & ¶101-102 & Fig. 9 (401) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses that the F1AP UE Context Setup Request includes a first uplink tunnel identifier for receiving packets from the DU by the CU); and 
wherein the second configuration information includes address information for receiving or transmitting, on the distributed unit, the data packet of the radio bearer supporting the PDCP duplication function (¶126-133 & Fig. 3 & ¶101-102 & Fig. 9 (401) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses that the F1AP UE Context Setup Request includes a second uplink tunnel identifier for receiving packets from the DU by the CU).
Regarding Claim 63, Centonza discloses a distributed unit of a base station in a wireless communication system, the distributed unit comprising: 
a transceiver (¶104 & Fig. 10 & Fig. 11, Centonza discloses a network node comprising communication circuitry 520); and 
at least one processor coupled to the transceiver (¶104 & Fig. 10 & Fig. 11, Centonza discloses a network node comprising processing circuitry 510 coupled to the communication circuitry 520) and configured to: 
receive a configuration instruction message of a radio bearer, transmitted by a central unit (¶126-133 & Fig. 3 (Step 4) & ¶101-102 & Fig. 9 (400) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses receiving, by a Distributed Unit (DU) from a Central Unit Control Plane (CU-CP), F1AP UE Context Setup Request), comprising first configuration information of two different tunnels on an interface between the central unit and the distributed unit in order to support a packet data convergence protocol (PDCP) duplication function (¶126-133 & Fig. 3 & ¶101-102 & Fig. 9 (401) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses that the F1AP UE Context Setup Request comprises at least two tunnel identifiers corresponding to two different tunnels between the central unit (CU) and the distributed unit (DU) for configuring PDCP duplication); 
transmit, to the central unit, a configuration response message (¶126-133 & Fig. 3 (Step 4) & ¶101-102 & Fig. 9 (401) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses transmitting, by the DU to the CU, F1AP UE Context Setup Response) carrying second ¶126-133 & Fig. 3 (Step 4) & ¶101-102 & Fig. 9 (401) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses that the F1AP UE Context Setup Response comprises configuration information indicating tunnel identifiers for tunnels between the CU and the DU); and 
at least one of receive or transmit, from or to the central unit, respectively, a data packet of the radio bearer using the two different channels (¶126-133 & Fig. 3 (Step 4) & ¶101-102 & Fig. 9 (402) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses transmitting packets or receiving packets, by the DU, using the two different uplink bearer tunnels or two different downlink bearer tunnels respectively).
Regarding Claim 64, Centonza discloses the distributed unit of claim 63.
Centonza further discloses the at least one processor is further configured to, in case that the data packet of the radio bearer configured with the PDCP duplication function is downlink data, receive the data packet of the radio bearer using one of the two different tunnels and a duplication of the data packet of the radio bearer using the other of the two different tunnels (¶89| Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses transmitting, by the CU to the DU, duplicate traffic on a first downlink bearer and a second downlink bearer).
Regarding Claim 65, Centonza discloses the distributed unit of claim 63. 
Centonza further discloses the at least one processor is further configured to, in case that the data packet of the radio bearer configured with the PDCP duplication function is uplink data, transmit, by the two different tunnels on the interface between the distributed unit and ¶89| Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses transmitting, to the CU by the DU, duplicate traffic on a first uplink bearer and a second uplink bearer), wherein the two identical data packets are obtained via physical layers of the cells, MAC layers, two different logic channels and corresponding RLC entities thereof (¶4, Centonza discloses that there is an additional RLC entity and logical channel for each duplicated PDU.  ¶5, Centonza further discloses that there are two logical channels per MAC entity).
Regarding Claim 66, Centonza discloses the distributed unit of claim 63.
Centonza further discloses the first configuration information includes address information for receiving or transmitting, by the central unit, the data packet of the radio bearer (¶126-133 & Fig. 3 & ¶101-102 & Fig. 9 (401) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses that the F1AP UE Context Setup Request includes at least two tunnel identifiers for receiving packets by the CU from the DU); and 
wherein the second configuration information includes address information for receiving by a receiving subunit or transmitting by the transmitting subunit the data packet of the radio bearer configured with the PDCP duplication function (¶126-133 & Fig. 3 & ¶101-102 & Fig. 9 (401) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses that the F1AP UE Context Setup Request includes at least two tunnel identifiers for transmitting packets by the CU to the DU).
Regarding Claim 67, Centonza discloses the distributed unit of claim 63.
Centonza further discloses the configuration instruction message of the radio bearer further comprises activation information of the PDCP duplication function of the radio bearer (Abstract & ¶138| Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses that a bearer message may comprise an activation indication of packet duplication), and wherein the at least one processor is further configured to activate or deactivate the PDCP duplication function based on the activation information (Abstract & ¶138| Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses that a device activates packet duplication in response to receiving a bearer message comprising an activation indication of packet duplication).
Regarding Claim 68, Centonza discloses the distributed unit of claim 63.
Centonza further discloses the configuration instruction message of the radio bearer further comprises at least one of the following information: 
information indicating 
part or all of configuration information of two radio link control protocol (RLC) entities corresponding to the radio bearer; at least one of identifier information or configuration information of two logic channels corresponding to the two RLC entities; 
information about a correspondence between the two different tunnels on the interface between the central unit and the distributed unit and the two RLC entities (¶126-133 & Fig. 3 & ¶101-102 & Fig. 9 (401) | Application 62/615,078: 16:5-24 & Fig. 3 & Fig. WW4, Centonza discloses that the F1AP UE Context Setup Request comprises at least two tunnel identifiers corresponding to two different tunnels between the central unit (CU) and the distributed unit (DU) for configuring PDCP duplication); and 
indication information for identifying a duplicated data packet.
Regarding Claim 69, Claim 69 is rejected on the same basis as Claim 57.
Regarding Claim 70, Claim 70 is rejected on the same basis as Claim 58.
Regarding Claim 71, Claim 71 is rejected on the same basis as Claim 59.
Regarding Claim 72, Claim 72 is rejected on the same basis as Claim 60.
Regarding Claim 73, Claim 73 is rejected on the same basis as Claim 60.
Regarding Claim 74, Claim 74 is rejected on the same basis as Claim 62 and Claim 68.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474